  Case 21-09359         Doc 13   Filed 08/17/21 Entered 08/17/21 08:55:41         Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                             )       Chapter 7 Proceeding
                                                   )
         DANFORD BENNETT,                          )       Case No. 21-09359
                                                   )
                                                   )       Honorable Timothy A. Barnes
               Debtor.                             )

                                   NOTICE OF MOTION
TO: See attached list

       PLEASE TAKE NOTICE that on Monday, August 30, 2021, at 1:00 p.m. I will appear
before the Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, and present
the UNITED STATES TRUSTEE’S MOTION TO EXAMINE FEES PAID TO ATTORNEY
PURSUANT TO 11 U.S.C. § 329(b) AND FOR OTHER RELIEF, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the
password is 433658. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                                   /s/ Spencer Ezell
                                                   Spencer Ezell, Attorney
                                                   United States Department of Justice
                                                   Office of the United States Trustee
                                                   219 South Dearborn, Room 873
                                                   Chicago, Illinois 60604
                                                   (262) 613-8737

                                               1
  Case 21-09359      Doc 13     Filed 08/17/21 Entered 08/17/21 08:55:41           Desc Main
                                  Document     Page 2 of 5



                               CERTIFICATE OF SERVICE

       I, Spencer C. Ezell, Trial Attorney, certify that on August 17, 2021 I caused to be served
copies of the UNITED STATES TRUSTEE’S MOTION TO EXAMINE FEES PAID TO
ATTORNEY PURSUANT TO 11 U.S.C. § 329(b) AND FOR OTHER RELIEF on the ECF
Registrants shown below via the Court’s Electronic Notice for Registrants and via First Class US
Mail by BMC Group on all other entities shown at the addresses listed below. A supplement to
this Certificate of Service from BMC Group will be filed.

                                                     /s/ Spencer C. Ezell


                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

   •   Alex D Moglia amoglia@mogliaadvisors.com, IL31@ecfcbis.com
   •   Eric D Oppliger eoppliger@semradlaw.com, ilnb.courtview@SLFCourtview.com



U.S. First Class Mail Service List:

Danford Bennett
836 Rose Ln
Matteson, IL 60443




                                               2
  Case 21-09359        Doc 13    Filed 08/17/21 Entered 08/17/21 08:55:41             Desc Main
                                   Document     Page 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                                )       Chapter 7 Proceeding
                                                      )
         DANFORD BENNETT,                             )       Case No. 21-09359
                                                      )
                                                      )       Honorable Timothy A. Barnes
               Debtor.                                )


 UNITED STATES TRUSTEE’S MOTION TO EXAMINE FEES PAID TO ATTORNEY
          PURSUANT TO 11 U.S.C. § 329(b) AND FOR OTHER RELIEF

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois (the “U.S. Trustee”), by and through his attorney, Spencer C. Ezell, and moves this

Court, pursuant to 11 U.S.C. § 329 and Rule 2017 of the Federal Rules of Bankruptcy Procedure,

to examine the fees paid to attorney Eric Oppliger in connection with this case and for other relief.

In support thereof, the U.S. Trustee respectfully states to the Court as follows:

                                         JURISDICTION

         1.    The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2)(A) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.    Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a)(3). The U.S. Trustee

has standing to bring this Motion under 11 U.S.C. § 307.




                                                 3
  Case 21-09359        Doc 13     Filed 08/17/21 Entered 08/17/21 08:55:41              Desc Main
                                    Document     Page 4 of 5



                                           BACKGROUND

       3.      On August 6, 2021, Danford Bennett (the “Debtor”), through his attorney, Eric

Oppliger (“Debtor’s Counsel”), filed a voluntary petition for relief under Chapter 7 of the

Bankruptcy Code.

       4.      Concurrently with this Motion, the U.S. Trustee is filing a Motion to Object to

Debtor’s Discharge alleging that, as the Debtor received a discharge in a case filed less than eight

years before the commencement of the instant case, the Debtor is not eligible for a discharge

pursuant to Section 727(a)(8) of the Bankruptcy Code. The previous case was disclosed on the

petition in the current case. Exhibit A.

       5.      Federal Rule of Bankruptcy Procedure 2016 requires debtors to file, within 14 days

after the order for relief, the statement required by § 329. Fed. R. Bankr. P. 2016(b).

       6.      Section 329 of the Bankruptcy Code requires debtors to file “a statement of the

compensation paid or agreed to be paid, if such payment or agreement was made after one year

before the date of the filing of the petition, for services rendered or to be rendered in contemplation

of or in connection with the case by such attorney, and the source of such compensation.” 11

U.S.C. § 329(a).

       7.      The Debtor has filed a Statement of Compensation as required under Rule 2016

(the “2016 Disclosure”) and an Amended Statement of Compensation (the “Amended 2016

Disclosure”). A copy of the 2016 Disclosure is attached hereto as Exhibit B. A copy of the

Amended 2016 Disclosure is attached hereto as Exhibit C. The 2016 Disclosure states that Debtor’s

Counsel charged the Debtor $1,462.00 for his legal services, of which he received $800.00 prior

to filing the petition. See Exhibit B. This left a balance due of $662.00 post-petition. See id. The




                                                  4
  Case 21-09359       Doc 13     Filed 08/17/21 Entered 08/17/21 08:55:41             Desc Main
                                   Document     Page 5 of 5



Amended 2016 Disclosure attaches a copy of the post-petition fee agreement between Debtor and

Debtor’s Counsel. Exhibit C.

                                     RELIEF REQUESTED

       8.      Section 329(b) of the Bankruptcy Code authorizes this Court to examine the fees

paid to an attorney in connection with a bankruptcy case and provides that, to the extent the

amounts paid exceed the reasonable value of the services rendered, this Court can cancel any

agreement between the debtor and counsel and order the return of any excessive payment. In

making this determination, the “Court is to be guided by § 330 which sets forth a number of factors

that Congress found relevant to an assessment of value of the services.” In re Gage, 394 B.R. 184,

191 (Bankr. N.D. Ill. 2008).

       9.      Considering that the previous case was disclosed on the current case’s petition and

that, if the Court grants the U.S. Trustee’s concurrent Motion to Object to Debtor’s Discharge, the

Debtor will have received no benefit from this case, the U.S. Trustee requests that this Court order

Debtor’s Counsel to return all fees received and refund the $335 filing fee for this case.

         WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order scheduling

a hearing to examine the fees paid to Eric Oppliger in this case under Rule 2017 and 11 U.S.C. §

329 and directing Eric Oppliger to appear at that hearing.


                                                      RESPECTFULLY SUBMITTED:
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


Dated: August 17, 2021                                /s/ Spencer C. Ezell
                                                      Spencer C. Ezell, Trial Attorney
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (262) 613-8737


                                                 5
